Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A Non-Final was mailed on 10/28/2021. The Non-Final included a double patenting rejection in view of parent application patent No 10825663 and prior art rejection of the pending claims. The Applicant sent a response amending independent claim 1. The set of claims dated 1/28/2022 is further amended as below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Soumya panda on 5/11/2022.

Claim 1 is amended further as below:

1. 	An apparatus comprising: 
a plasma processing container; 
a workpiece placement table disposed in the plasma processing container; 
a dielectric plate having a facing surface that faces the workpiece placement table; 
an antenna provided on a surface of the dielectric plate opposite to the facing surface and configured to introduce an induced electric field for plasma excitation into the plasma processing container via the dielectric plate, the antenna including a planar spiral antenna having spiral portions divided into a first segment and a second segment; 
an electromagnet group including a plurality of electromagnets disposed along an outer circumference of the plasma processing container and configured to form a magnetic field in the plasma processing container; and 
a controller configured to control magnitudes of electric currents flowing through respective electromagnets of the electromagnet group differently from each other, to generate a magnetic gradient along a circumferential direction in the magnetic field that exists only in an outer circumferential space in the plasma processing container, 
wherein: 
a first space of the plasma processing container corresponding to the first segment has a greater number of spiral portions of the planar spiral antenna than a second space of the plasma processing container corresponding to the second segment, 
2Application No.: 17/030,522the controller is configured to generate the magnetic gradient along the circumferential direction in the magnetic field such that a magnetic field strength in the second space is larger than a magnetic field strength in the first space, and 
the first space is adjacent to the second space in the circumferential direction.

Allowable Subject Matter
Claims 1-5 and 8-9 (Seven in all) are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of Andrew D Baily in view of Tomotsu Morimoto do not disclose or suggest in the context  of other limitations of the claims, the coil consisting of two unequal portions with compensating magnetic fields such that it is higher where number of coil turns are less and lower where they are more. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The double patenting rejection is vacated in view of the terminal disclaimer filed and approved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716